Citation Nr: 1424723	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  09-17 560	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for purposes of accrued benefits for chronic lymphocytic leukemia (CLL), to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for purposes of accrued benefits for residuals of cancer of the penis, to include as due to exposure to herbicide agents.

3.  Entitlement to service connection for purposes of accrued benefits for hypertension, to include as due to exposure to herbicide agents.

4.  Entitlement to service connection for purposes of accrued benefits for a kidney disability, to include as due to exposure to herbicide agents.


REPRESENTATION

Appellant (the Veteran) is represented by: The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her spouse (the Veteran)


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to February 1969.  The Veteran died in March 2011.  The RO has granted substitution of the appellant in place of the Veteran for the purpose of accrued benefits.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating 38 U.S.C. § 5121A, governing substitution in case of death of a claimant who dies on or after October 10, 2008).  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the RO in Nashville, Tennessee.

In April 2010, the Veteran and the appellant presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2013).  A transcript of the hearing is associated with the claims file.

In August 2010, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.  

The Board notes that the claim for a disability of the penis has been pursued and adjudicated as a claim of entitlement to service connection for erectile dysfunction.  However, a review of the evidence indicates that the claim encompasses squamous-cell carcinoma of the penis and associated residuals.  The Board has applied a liberal construction to the appellant's claim and has characterized the issue accordingly.  

In reviewing this appeal the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran was exposed to herbicide agents during his service in Thailand.  

2.  Chronic lymphocytic leukemia is presumed to be associated with herbicide exposure.  

3.  The Veteran's squamous cell carcinoma of the penis and residuals, including erectile dysfunction, did not become manifest in service and were first manifest many years after service; there are no applicable presumptions; it is less likely than not that squamous cell carcinoma of the penis and residuals are related to service.  

4.  The Veteran's hypertension did not become manifest in service and was first manifest many years after service; hypertension is not presumed to be associated with herbicide exposure; it is less likely than not that hypertension is related to service.  

5.  The Veteran did not have a disability of the kidneys other than a history of kidney stones and a kidney cyst, neither of which became manifest in service; each was first manifest many years after service; there are no presumptions applicable to kidney stones or cysts; it is less likely than not that kidney stones or a kidney cyst are related to service.  


CONCLUSIONS OF LAW

1.  Chronic lymphocytic leukemia was incurred in wartime service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  Squamous-cell carcinoma of the penis and residuals, to include erectile dysfunction, were not incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  Hypertension was not incurred in service and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a) (2013).

4.  A kidney disability, to include a history of kidney stones and a kidney cyst, was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is pursuing claims of entitlement to service connection for chronic lymphocytic leukemia, squamous-cell carcinoma of the penis, erectile dysfunction, hypertension, and a kidney disability, each for the purpose of obtaining accrued benefits.  Each claim is based on the asserted exposure of the Veteran to herbicide agents during service.  

VA law provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence that establishes that the veteran was not exposed to any such herbicide agent.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).  VA regulations define the term "herbicide agent" as 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  See 38 C.F.R. § 3.307(a)(6).  

VA law also provides for a presumption of service connection for specific diseases where qualifying Vietnam service is shown.  These diseases include chronic lymphocytic leukemia, but do not include squamous-cell carcinoma, erectile dysfunction, kidney stones or cysts, or hypertension (see 38 C.F.R. § 3.309(e)), Note 2, excluding hypertension from the definition of ischemic heart disease).  However, there is a presumption of service connection for hypertension if it is manifest to a compensable degree within 1 year of service separation.  See 38 C.F.R. § 3.309(a).

The Veteran's service records have been obtained, and they show that he was stationed in Thailand from February 1968 to February 1969 and served at the air base at U-Tapao.  There is no presumption of herbicide exposure regarding service in Thailand.  In order to establish exposure to herbicide agents for service in Thailand, actual exposure must be demonstrated by an approximate balance of the evidence.  However, special consideration of herbicide exposure on a factual basis is extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR).  

An August 2007 memorandum of the Compensation and Pension Service confirmed that herbicides such as Agent Orange were only applied in Thailand from April-September, 1964, 3-1/2 years prior to the Veteran's duty there.  Moreover, the only application site in Thailand was the Pranburi Military Reservation, not U-Tapao.  However, the memorandum determined that routine maintenance such as brush clearing, weed killing, and range management was conducted by the base civil engineer at U-Tapao, and that involved commercial herbicides applied by certified applicators.  The memorandum notes that security police units and dog handlers were known to have walked the perimeters and therefore have a greater likelihood of exposure to commercial pesticides and herbicides.  

Several letters were submitted by fellow-servicemen who served with the Veteran, or served at the same base in Thailand.  These accounts endorsed the Veteran's assertion that he was present at the perimeter of the base at U-Tapao.  While the Veteran is not presumed to have been exposed to any herbicide based on his service, based on the Veteran's assertions as corroborated by these statements, the Board finds that, it is at least as likely as not that he was actually exposed to herbicides during his service.  

Chronic lymphocytic leukemia is listed among the diseases presumed to be associated with exposure to herbicide agents.  Moreover, there are several medical opinions indicating that the Veteran's Chronic lymphocytic leukemia was related to such herbicide exposure.  Therefore, the Board resolves all reasonable doubt in favor of the appellant and finds that service connection for chronic lymphocytic leukemia is warranted.  However, squamous-cell carcinoma of the penis, erectile dysfunction, hypertension, kidney stones, and kidney cysts are not presumed to be associated with such exposure.  

There is also no evidence of actual onset of any of these disorders during service, and no evidence of an in-service injury or disease that may be related to the claimed squamous-cell carcinoma of the penis, erectile dysfunction, hypertension, and kidney stones/cysts.  Service treatment records reveal no treatment for any of the claimed disorders during service.  The report of examination at service separation in December 1968 reveals normal clinical findings for all categories examined.  The report of medical history reveals no history of skin diseases, tumor growth, cysts, or cancer, and no kidney stones or blood in urine.  The first record of treatment for any of the claimed disorders is many decades after service separation.  

The appellant testified that the initial diagnosis of hypertension was in 1989, many years after service separation.  See transcript at p. 12.  Thus, the presumptive provisions relating to chronic diseases manifest within 1 year of service separation do not apply.  38 C.F.R. § 3.309(a).  Squamous-cell carcinoma and erectile dysfunction are not subject to the presumption of service connection for chronic diseases that become manifest to a compensable degree within one year of service separation.  

Neither the Veteran nor the appellant has clearly articulated the nature of the asserted kidney disability.  The appellant testified that "he has stones but they say like his kidneys have stones on them.  They say his kidneys have sand in them."  VA records confirm a history of kidney stones.  Moreover, a June 2006 CT scan revealed a right kidney cyst.  Neither of these conditions is entitled to any presumption of service connection.  

A February 2000 VA operative report reveals a diagnosis of Bowen's disease (also diagnosed as squamous-cell carcinoma) of the penis.  Excision of squamous-cell carcinoma was performed in December 2004.  In October 2007, a distal urethrectomy and resection of the distal glans penis with glanuloplasty and mid shaft urethrostomy was performed.  In October 2009, a repeat partial penilectomy was performed.  

As noted above, squamous-cell carcinoma is not subject to any presumption of service connection.  The onset of erectile dysfunction is not clear from the record, but the appellant testified that the Veteran had it prior to his retirement in 2000.  There is no assertion that it began in service.  There are no presumptive provisions regarding erectile dysfunction.  

Turning to the question of the etiology of the claimed disorders, the Board acknowledges that a VA nurse practitioner may have attempted to tie the Veteran's hypertension to herbicide exposure by a reference to ischemic heart disease (see August 17, 2012 opinion).  While her opinion was directed primarily at the development of chronic lymphocytic leukemia, in support of her opinion, she cited "Type 2 [d]iabetes, chronic B-Cell leukemia, and ischemic heart disease, all of which [the Veteran] developed."  This is a clear reference to the presumptive service connection list of diseases; however, as noted above, hypertension is specifically excluded from the definition of ischemic heart disease in that provision.  See 38 C.F.R. § 3.309(e), Note 2.   If it was the nurse practitioner's intent to relate hypertension to herbicide exposure, her indifference to this distinction is a significant flaw which undermines the probative value of her opinion as to hypertension. 

There is no medical opinion that purports to relate the onset kidney stones, a kidney cyst, squamous-cell carcinoma of the penis, or erectile dysfunction to exposure to herbicides.  Indeed, the appellant testified that the Veteran's doctors had not related the squamous-cell carcinoma of the penis to Agent Orange exposure.  See transcript at p. 10.  

There is no medical opinion other than the August 17, 2012 opinion that purports to relate the onset of hypertension to herbicide exposure, and as noted above, the nurse practitioner does not directly state such a relationship, and to the extent it may be implied, it is based on an incorrect interpretation of the presumptive provisions, rendering it of no probative weight.  

The Board also notes that the Veteran has been diagnosed with "essential" hypertension.  See July 2000 problem list.  Essential hypertension is defined as hypertension occurring without discoverable organic cause.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 909 (31st ed., 2007).  The use of the descriptor "essential" would naturally imply that the examiner did not intend any association with exposure to herbicide agents or any specific organic cause.  

The appellant has expressed her belief that each of the claimed disabilities is related to herbicide exposure.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), establishing the etiology of hypertension, kidney stones, a kidney cyst, squamous-cell carcinoma of the penis, and erectile dysfunction, falls outside the realm of common knowledge of a lay person as, in each case, the etiology is not an observable event, or an event that comes to one through one's senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

Establishing a nexus between a disability and service is a crucial element of any service connection claim.  With respect to each of the claims (hypertension, kidney stones, a kidney cyst, squamous-cell carcinoma of the penis, and erectile dysfunction), this element is not met. 

In sum, the Board finds that while chronic lymphocytic leukemia is related to service, the other claimed disabilities are not directly related to service, to include exposure to herbicides therein.  Accordingly, the Board concludes that service connection for squamous-cell carcinoma of the penis and associated erectile dysfunction, hypertension, and a kidney disability, is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The appellant has not identified any deficiency in the notice provided to her under the Veterans Claims Assistance Act of 2000 (VCAA).  The RO responded to the Board's remand instruction by obtaining all VA treatment records from VA facilities around Nashville from date periods that were not already of record and associating them with the claims file.  The appellant has not identified any outstanding records that are pertinent to the claims.  

The Board also notes that, as it remand instructions were substantially satisfied, there is no reason for further remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2013).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the hearing, the Veteran verified that his treatment had come primary from VA facilities and that there were no outstanding relevant private records.  The Veteran's assertions were discussed in detail.  The basis for the RO denial of his claims was apparent from the hearing testimony.  As discussed above, with the exception of evidence constructively in VA's possession, any suggestion to the appellant as to the submission of additional evidence would have been inappropriate.  



ORDER

For accrued benefits purposes, service connection for chronic lymphocytic leukemia is granted.  

For accrued benefits purposes, service connection for squamous-cell carcinoma of the penis is denied.

For accrued benefits purposes, service connection for hypertension is denied.  

For accrued benefits purposes, service connection for a kidney disability is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


